Case 2:20-cv-04556-AB-JC Document 102-9 Filed 03/19/21 Page 1 of 3 Page ID #:2996




                         Exhibit B
Case
Case2:20-cv-04556-AB-JC
     2:20-cv-04556-AB-JC Document
                         Document102-9
                                  66-2 Filed
                                       Filed11/12/20
                                             03/19/21 Page
                                                      Page12of
                                                            of23 Page
                                                                 PageID
                                                                      ID#:2319
                                                                        #:2997




                     EXHIBIT B
Case
Case2:20-cv-04556-AB-JC
     2:20-cv-04556-AB-JC Document
                         Document102-9
                                  66-2 Filed
                                       Filed11/12/20
                                             03/19/21 Page
                                                      Page23of
                                                            of23 Page
                                                                 PageID
                                                                      ID#:2320
                                                                        #:2998
